Case 1:19-mj-00036-T.]C Document 3 Filed 05/03/19 Page 1 of 8

AO 93 (Rev l2i'09) Search and Seizure Warrant

UNITED STATES DISTRICT COURT

for the
District of Montana

In the Matter of the Search of

(Briefly describe the property to be searched
or identib) the person by name and address)

CaseNo. \\/U. lQ-zLO' BL(‘GT\_)C

Residence of Christopher Lee M|NOR
1835 Highway 87 East, Trai|er # 37, Bi||ings, MT. 59101

\_/VVV\/\/

SEARCH AND SEIZURE WARRANT
To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the District of __|\_/lontana
(identify the person or describe the property to be searched and give its location)f

See Attachment A incorporatated by reference;

The person or property to be searched, described above, is believed to conceal (idemifv the person or describe the
property to be sei:ea)l

See Attachment B, incorporated by reference.

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or
property.

YOU ARE COMMANDED to execute this warrant on or before \_§_' § " f q
(not io e.\"ceed I4 days)
B_ in the daytime 6:00 a.m. to 10 p.m. lfl at any time in the day or night as I find reasonable cause has been
established

 

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property
taken to the person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the
place where the property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an
inventory as required by law and promptly return this warrant and inventory to United States Magistrate Judge
_ _ Timothy J. Cavan

(name)

\j I find that immediate notification may have an adverse result listed in 18 U.S.C. § 2705 (except for delay
of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose property, will be
S€arched Or SeiZed (check the appropriate box) l:l for days (nol to exceed 30).

Cl unti|, the factsjusti ' . the later specific date of

   
 

Date and time issued: \§`“l _{_q___ _<~{ ,` C_{ f _. '

' §

 

City and state: Bil|ings, MT :” '- gistrate Timothy J. Cavan

Case 1:19-mj-00036-T.]C Document 3 Filed 05/03/19 Page 2 of 8

AO 93 (Rev. 12)“09) Search and Seizure Warrant (Page 2)

 

Return

 

Case No..' Date and time warrant executed: Copy of warrant and inventory left with.'
m 3‘ iq ‘3b ‘ BL(J' 'TA L' 05/02/2019 1:50 pm inside residence

 

 

 

Inventory made in the presence of .'
SA Kambak, TFO Feuerstein

 

lnve)ztory of the property taken and name of any person(s) sei:ed.'

1. Tennessee Arms Co., model TNARN|S 15, multi-caliber, semi-automatic rifle (S/N: 1601314045), with TruG|o optic
and one (1) magazine containing thirty (30) rounds of .223 caliber ammunition. Found in master bedroom.

2. F.LL| Pietta (Made in |taly, .357 Magnum caliber, revolver (S/N: E24377) with one (1) holster. Found in master
bedroom.

3. Plastic jar containing numerous rounds of .357 caliber ammunition. Found in master bedroom.

4. iPhone (Chris Mlnor), model 65, S/N: FK1XN8WEl-IFLQ, with phone charger. Found on couch in living room.

5. iPhone (Apri| lVlinor), model 63, S/N: FK1XNBKSHFLQ). Found on ottoman in living room.

6. Six (6) Samsung cell phones (TracFone), model SM-8327VL(GP), with various lMEl numbers.

7. Various drug paraphernalia items found in master bedroom.

 

Certl'fication

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original
warrant to the designated judge.

Date.- dla/72 §§lé'

 

'/ officer ’s signature

§quaa l/. Qw.ile.vt A+_'i‘~- r‘Fo

Printed name and title

 

 

 

Case 1:19-mj-OOO36-T.]C Document 3 Filed 05/03/19 Page 3 of 8

ATTACHMENT A

1385 Highway 87 East, Trailer # 37, Billings, MT. The residence is a ,
single story mobile trailer horne situated on the north side of Highway
87 east just to the east of the I-90 overpass. 1385 HWY 87 East # 37 is
situated bewteen I-90 and Highway 87 east, with the multiple lot trailer
park entrance situated north off of HWY 87 east, Trailer # 37 is
located on the end of the west row of trailers, situated at the south east
side of the row. Trailer # 37 is clearly marked with black over white
numbers situated on the south west corner of the trailer on the brown
trim. The front door faces north west. The trailer is constructed of
wood and metal with metal siding of white or tan with brown trim.

The roof is constructed of a flat style, white in color consistent with a
that of an older trailer/mobile home.

 

Case 1:19-mj-OOO36-T.]C Document 3 Filed 05/03/19 Page 4 of 8

1

s.

11 sr 'F‘

¢ `

 

Case 1:19-mj-OOO36-T.]C Document 3 Filed 05/03/19 Page 5 of 8

 

 

 

Case 1:19-mj-OOO36-T.]C Document 3 Filed 05/03/19 Page 6 of 8

Sign in _
/' »' "

 

Case 1:19-mj-OOO36-T.]C Document 3 Filed 05/03/19 Page 7 of 8

ATTACHMENT B

DESCRIPTION OF EVIDENCE TO BE SEARCHED FOR AND SEIZED

FIREARMS

Any firearms to include rifles, shotguns, pistols, revolvers, and any weapons made
from the aforementioned firearms, which will or is designed to or may readily be
converted to expel a projectile by the action of an explosive; any firearm muffler or
silencer; any destructive device (to include any explosive, incendiary or poison gas;
any type of firearm which has any barrel with a bore of more than one-half inch in
diameter; and any combination of parts either designed or intended for use in
converting any device into any destructive device).

Other items pertaining to the possession of firearms, including gun cases,
ammunition, ammunition magazines, holsters, spare parts for firearms, firearms
cleaning equipment, photographs of firearms or of persons in possession of firearms,
and receipts for the purchase and/or repair of all these items.

NARCOTICS

Any narcotics/controlled substance, including Marijuana, Methamphetamine,
Cocaine, Heroin or opiate as defined in 21 USC Section 802.

Any drug paraphernalia, including materials of packaging, manufacturing,
cultivating, consuming, storing, concealing, cutting, weighing, possessing, and/or
distributing controlled substances

Items indicating drug distribution, including packaging material, plastic wrap,
one gallon or other sized Ziploc bags, cutting agents, scales, duct tape, vacuum
sealers and vacuum Seal bags, and plastic bags.

Records of drug transactions including lists of customers and suppliers, lists of
expenses and payments, lists of dangerous drug prices.

Case 1:19-mj-OOO36-T.]C Document 3 Filed 05/03/19 Page 8 of 8

Bool<s, records, receipts, notes, ledgers and other papers relating to the
transportation, ordering, purchasing, trafficking, possession and/or distribution of
controlled substances

RECORDS/DOCUMENTS

The following records or documents whether contained on paper in handwritten,
typed, photocopied or printed form.

Description of Particular Records/Documents:

l.

Indicia of Control of the Premises

Records that establish the persons who have control, possession, custody or
dominion over the property searched and from which evidence is seized, such
as: personal mail, checkbooks, personal identification, notes, other
correspondence, rent receipts, payment receipts, financial documents, and/Or
leases.

